DETAILED ACTION
Claims 1-18 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 12/23/2019 and 06/16/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to because Fig. 3 contains typographical errors in every step of the flowchart. For example, Step 301 recites, “In a host operating system, Aa native window is allocated to each guest operating system”, Step 302 recites, “In a guest operating system, Aa PCM sub-region…”, and so forth.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 13-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claim does not fall within at least one of the four categories of patent eligible subject matter because Claim 13 defines a “computer program product embedded into a computer-readable storage medium” When reviewing the specification for a definition of the claimed “computer readable medium” there is none. Paragraph [0081] properly defines “non-transitory computer-readable storage medium,” however the specification provides no definition for the terms recited in the claims. Thus, the BRI of the term “computer readable storage medium” as recited fails to exclude non-statutory “storage devices” such as signals, thus the product claim is non-statutory for being software per se. Examiner respectfully suggests the Applicants to consider amending the claim to include “non-transitory” language to overcome the rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following claim language is unclear:
As to claim 1, line 2 recites, “allocating a native window to each guest operating system”, line 4-5 recites, “requesting a physical continuous memory (PCM) sub-region corresponding to a window from the host operating system when the window is newly created” it is unclear from the language of the claim whether the window is related to the native window being allocated and also whether the allocating step is related to the created window. The term of degree “newly” renders the claim limitation unclear as it is not clearly understood whether it refers to the allocating of a native window or a creation of a window. For examination purposes, examiner interprets the limitation the window as the native window and the “newly created window” as the “allocated native window”.
As to claim 3, lines 3-4 recite “the guest operating system sends a PCM sub-region to the PCMA in the host operating system via the vPCMA”. For instance, “the PCMA” and “the vPCMA” lack sufficient antecedent basis in the claim. Further, the acronyms PCMA and vPCMA are not defined in the claim.
As to claim 3, line 8 recites, “the in the
Claims 2-6 are dependent on claim 1 and fail to cure the deficiencies set forth above for claim 1. Therefore, they are rejected under the same rationale.
Regarding claim 7, it is a system type claim having similar limitations as of claim 1 above. Therefore, it is rejected under the same rationale above.
Claims 8-12 are dependent on claim 7 and fail to cure the deficiencies set forth above for claim 7. Therefore, they are rejected under the same rationale.
Regarding claim 13, it is a media/product type claim having similar limitations as of claim 1 above. Therefore, it is rejected under the same rationale above.
Claims 14-18 are dependent on claim 13 and fail to cure the deficiencies set forth above for claim 13. Therefore, they are rejected under the same rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7, 11-13, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wong (US PGPUB US 2007/0018992 A1) in view of Pavlov (US PGPUB US 2012/0278803 A1).

Regarding claim 1, Wong teaches a display method for use in multi-operating systems (¶ [0010]: Each of the virtual machine clients 110, 120, and 130 may be executing on the host comprising: 
in a host operating system (¶ [0002]: the primary O/S (i.e., the O/S hosting each of the virtual machines)), allocating a native window to each guest operating system (¶ [0023]: the composition buffer 151 hosts windows 210, 220, and 230… The windows correspond to virtual machines executing on the host computer, and are desirably mapped or associated with a corresponding virtual desktop buffer. For example, window 210 corresponds to virtual machine 110, and is mapped to the virtual desktop buffer 111. Window 220 corresponds to virtual machine 120, and is mapped to the virtual desktop buffer 121. Similarly, window 230 corresponds to virtual machine 130, and is mapped to the virtual desktop buffer 131.).

Wong teaches wherein a hypervisor allocates host computer resources to the virtual machines and consequently the virtual machines can generate display data which is written to a virtual desktop buffer for further display (See at least [0026] and Fig. 3). Wong does not expressly disclose 
in the guest operating system, requesting a physical continuous memory (PCM) sub-region corresponding to a window from the host operating system when the window is newly created; 
in the host operating system, allocating the PCM sub-region to the guest operating system; 
in the guest operating system, storing rendered data to the PCM sub-region when the newly created window is rendered; and 
in the host operating system, rendering the native window corresponding to the guest operating system based on the data in the PCM sub-region when a display request from the guest operating system is monitored, and in the host operating system, displaying the native window.

However, Pavlov teaches in the guest operating system, requesting a physical continuous memory (PCM) sub-region corresponding to a window from the host operating system when the window is newly created (¶ [0029]: Hypervisor microkernel 202 can enforce partitioning by restricting a guest operating system's view of the memory in a physical computer system. When hypervisor microkernel 202 instantiates a virtual machine, it can allocate pages, e.g., fixed length blocks of memory with starting and ending addresses, of system physical memory (SPM) to the virtual machine as guest physical memory (GPM); ¶ [0030]: A guest operating system may virtualize (e.g., request) guest physical memory. Virtual memory is a management technique that allows an operating system to over commit memory and to give an application sole access to a contiguous working memory. In a virtualized environment, a guest operating system can use one or more page tables to translate virtual addresses, known as virtual guest addresses into guest physical addresses.); 
in the host operating system, allocating the PCM sub-region to the guest operating system (¶ [0029]: When hypervisor microkernel 202 instantiates a virtual machine, it can allocate pages, e.g., fixed length blocks of memory with starting and ending addresses, of system physical memory (SPM) to the virtual machine as guest physical memory (GPM); ¶ [0030]: a contiguous working memory); 
in the guest operating system, storing rendered data to the PCM sub-region when the newly created window is rendered (¶ [0030]: a contiguous working memory; ¶ [0038]: one or more guest OSes and a host OS execute on a physical host computer. The guest OSes produce graphical output (e.g. application windows) in their memory space (referred to herein as a guest address space, which may be a portion of system memory reserved for the guest OS, which cannot be directly accessed by the host OS or another guest OS) and transfer this graphical output to the host OS's address space (referred to in as a physical address space, which may be a portion of system memory reserved for the host OS, which cannot be directly accessed by the guest OSes)); and 
in the host operating system, rendering the native window corresponding to the guest operating system based on the data in the PCM sub-region when a display request from the guest operating system is monitored, and in the host operating system, displaying the native window (¶ [0038]: The guest OSes produce graphical output (e.g. application windows) in their memory space (referred to herein as a guest address space, which may be a portion of system memory reserved for the guest OS, which cannot be directly accessed by the host OS or another guest OS) and transfer this graphical output to the host OS's address space (referred to in as a physical address space, which may be a portion of system memory reserved for the host OS, which cannot be directly accessed by the guest OSes), which composites the graphical output to create a computer desktop, which is then displayed on a display device.).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Pavlov with the teachings of Wong to utilize contiguous allocated memory regions for displaying information of multiple operating 

Regarding claim 5, Pavlov teaches wherein the when the display request from the guest operating system is monitored comprises: 
when it is monitored that any of the guest operating systems sends a window display instruction to the host operating system, it is determined that the display request from the guest operating system is monitored (¶ [0038]: The guest OSes produce graphical output (e.g. application windows) in their memory space (referred to herein as a guest address space, which may be a portion of system memory reserved for the guest OS).

Regarding claim 6, Pavlov teaches wherein the displaying the native window comprises: topping the native window (¶ [0038]: which composites the graphical output to create a computer desktop, which is then displayed on a display device. The guest OSes transfer the graphical output to the host OS through a DMA transfer.).

Regarding claim 7, it is a system type claim having similar limitations as of claim 1 above. Therefore, it is rejected under the same rationale above. The additional limitations “a memory, and at least one processor; wherein the memory is communicably connected to the at least one processor via a communication bus; the at least one processor is configured to perform instructions stored in the memory; and the memory stores instructions for performing the steps of” are taught by Wong in at least ¶ [0049]: Thus, the methods and apparatus of the present invention, or certain aspects or portions thereof, may take the form of program code (i.e., 

Regarding claim 11, it is a system type claim having similar limitations as of claim 5 above. Therefore, it is rejected under the same rationale above.

Regarding claim 12, it is a system type claim having similar limitations as of claim 6 above. Therefore, it is rejected under the same rationale above.

Regarding claim 13, it is a media/product type claim having similar limitations as of claim 1 above. Therefore, it is rejected under the same rationale above.

Regarding claim 17, it is a media/product type claim having similar limitations as of claim 5 above. Therefore, it is rejected under the same rationale above.

Regarding claim 18, it is a media/product type claim having similar limitations as of claim 6 above. Therefore, it is rejected under the same rationale above.

Claims 2, 4, 8, 10, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wong and Pavlov, as applied to claim 1 above, in further view of Kim et al. (US PGPUB US 2016/0358590 A1) and Nguyen (US PGPUB US 2015/0281679 A1).

Regarding claim 2, Pavlov teaches wherein the in the guest operating system, requesting the PCM sub-region corresponding to the window from the host operating system when the window is newly created comprises: 
in the guest operating system, when the window is newly created, sending a memory share request to the host operating system (¶ [0029]: Hypervisor microkernel 202 can enforce partitioning by restricting a guest operating system's view of the memory in a physical computer system. When hypervisor microkernel 202 instantiates a virtual machine, it can allocate pages, e.g., fixed length blocks of memory with starting and ending addresses, of system physical memory (SPM) to the virtual machine as guest physical memory (GPM); ¶ [0030]: A guest operating system may virtualize (e.g., request) guest physical memory. Virtual memory is a management technique that allows an operating system to over commit memory and to give an application sole access to a contiguous working memory. In a virtualized environment, a guest operating system can use one or more page tables to translate virtual addresses, known as virtual guest addresses into guest physical addresses.).
 
Wong and Pavlov do not expressly teach the in the host operating system, allocating the PCM sub-region to the guest operating system comprises: 
in the host operating system, upon receiving the memory share request, allocating the PCM sub-region to the guest operating system by a memory share management module Gralloc; 
converting the PCM sub-region into a texture; and 
returning an index value of the texture to the guest operating system; and 
the storing the rendered data to the PCM sub-region comprises: 
storing the rendered data to the PCM sub-region based on the index value.

However, Kim teaches the in the host operating system, allocating the PCM sub-region to the guest operating system comprises: 
in the host operating system, upon receiving the memory share request, allocating the PCM sub-region to the guest operating system by a memory share management module Gralloc (¶ [0054]: Instead of receiving a request REQ from the outside, the buffer allocating unit 280 may include an allocation function generator 288 to generate a request REQ. The allocation function generator 288 may receive a second signal SIG2 about allocation of the buffer memory 220 from an application. The second signal SIG2 may include information about a size of data and a format of data. The allocation function generator 288 may generate a function gralloc( ) as a request REQ. The function gralloc( ) is a vendor-supplied library and involves a graphic buffer, that is, a frame buffer in allocation. To this end, the function gralloc( ) may include information such as a size of data, a format of data, SW usage flags, etc. The first region 220_1 may be allocated according to the function gralloc( ).).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim with the teachings of Wong and Pavlov to utilize a graphics allocation module to allocate regions of memory. The modification would have been motivated by the desire of allocating graphic buffer memory to virtual machines for display.

converting the PCM sub-region into a texture; and 
returning an index value of the texture to the guest operating system; and 
the storing the rendered data to the PCM sub-region comprises: 
storing the rendered data to the PCM sub-region based on the index value.

However, Nguyen teaches converting the PCM sub-region into a texture (¶ [0023]: the graphics shader program may read pre-stored information from which the graphics shader program may determine which views to read pixel data for a particular pixel of the autostereoscopy image; ¶ [0086]: For instance, the application executing on processor 18 may cause processor 18, via graphics driver 28, to provide GPU 20 with the graphics data for rendering an image of the first view in the first pass through the graphics processing pipeline, and in this first pass, shader processor 24 may execute vertex shader 30 and fragment shader 32 with the graphics data for the image of the first view to render the image.); and 
returning an index value of the texture to the guest operating system (¶ [0060] In some examples, system memory 22 stores a pre-computed pixel index value for each pixel of the autostereoscopy image. As described above, the autostereoscopy image encompasses the display of display device 14, and therefore, system memory 22 may store a pre-computed pixel index value for each pixel of the display of display device 14.); and 
the storing the rendered data to the PCM sub-region comprises: storing the rendered data to the PCM sub-region based on the index value (¶ [0103]: Buffer 42 may store pre-computed view index values for corresponding pixels of the autostereoscopy image. For instance, as described above with respect to FIG. 2A, fragment shader 36A may determine 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nguyen with the teachings of Wong,  Pavlov, and Kim to texturize stored data into data that can be later displayed. The modification would have been motivated by the desire of promoting efficiency in generation of image content.

Regarding claim 4, Pavlov teaches wherein the in the host operating system, rendering the native window corresponding to the guest operating system based on the data in the PCM sub-region when the display request from the guest operating system is monitored comprises: 
when the display request from the guest operating system is monitored, rendering the native window corresponding to the guest operating system based on various PCM sub-regions corresponding to the native window of the guest operating system (¶ [0038]: The guest OSes produce graphical output (e.g. application windows) in their memory space (referred to herein as a guest address space, which may be a portion of system memory reserved for the guest OS, which cannot be directly accessed by the host OS or another guest OS) and transfer this graphical output to the host OS's address space (referred to in as a physical address space, .

Regarding claim 8, it is a system type claim having similar limitations as of claim 2 above. Therefore, it is rejected under the same rationale above.

Regarding claim 10, it is a system type claim having similar limitations as of claim 4 above. Therefore, it is rejected under the same rationale above.

Regarding claim 14, it is a media/product type claim having similar limitations as of claim 2 above. Therefore, it is rejected under the same rationale above.

Regarding claim 16, it is a media/product type claim having similar limitations as of claim 4 above. Therefore, it is rejected under the same rationale above.

Claims 3, 9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wong and Pavlov, Kim, and Nguyen, as applied to claim 2, in further view of Kami (US PGPUB US 2008/0222633 A1).

Regarding claim 3, Wang and Pavlov teach allocating contiguous memory regions for the different virtual machines and allowing the guest OS in the virtual machines to utilize discrete regions of memory as assigned based on descriptors (See at least Pavlov’s ¶ [0038]) but neither sending the memory share request to the host operating system comprises: 
the guest operating system sends a PCM sub-region request to the PCMA in the host operating system via the vPCMA in the host operating system based on the vPCMA in the guest operating system and communication between the front-end drive and the back-end drive ; 
the in the host operating system allocating the PCM sub-region to the guest operating system comprises: 
the PCMA in the host operating system allocates a sub-region in the PCM based on the request; 
the storing rendered data to the PCM sub-region comprises: 
the guest operating system, via the vPCMA in the host operating system based on the vPCMA in the guest operating system and communication between the front-end drive and the back-end drive, make the PCMA in the host operating system stores the rendered data to the PCM sub-region corresponding to a PCM sub-region descriptor 

However, Kami teaches sending the memory share request to the host operating system comprises: 
the guest operating system sends a PCM sub-region request to the PCMA in the host operating system via the vPCMA in the host operating system based on the vPCMA in the guest operating system and communication between the front-end drive and the back-end drive, the in the host operating system allocating the PCM sub-region to the guest operating system comprises the PCMA in the host operating system allocates a sub-region in the PCM based on the request (¶ [0183] In order for the application process operating on the virtual machine 9112 to utilize the accelerator 9004, the application process gives an access request to a frontend driver 9113, being a virtual resource, the frontend driver 9113 transfers its request to the backend driver 9107 within the management domain 9109, the backend driver 9107 transfers the process to the accelerator driver 9108, and the accelerator driver 9108 accesses the accelerator 9004, thereby allowing its utilization to be realized.); 
the storing rendered data to the PCM sub-region comprises: 
the guest operating system, via the vPCMA in the host operating system based on the vPCMA in the guest operating system and communication between the front-end drive and the back-end drive, make the PCMA in the host operating system stores the rendered data (¶ [0167]: So as to access the device, in particular, the discs 8003 and 8004, the application process that operates on the virtual machine 8031 gives a access request to a frontend driver 8020, being a virtual driver, the frontend driver 8020 transfers its request to the backend driver 8019 within the management domain 8014, and the backend driver 8019 gives a access request to the disc device that looks like as if it is one virtual disc due to the software RAID 8018. An access monitoring function 8017 monitors an access to the virtual disc that is made by the backend driver 8019.)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kami with the teachings of Wang, Pavlov, Kim, and Nguyen to have frontend drivers and backend drivers to handle accesses and communications between the virtual machine and the management domain. The modification 

Regarding claim 9, it is a system type claim having similar limitations as of claim 3 above. Therefore, it is rejected under the same rationale above.

Regarding claim 15, it is a media/product type claim having similar limitations as of claim 3 above. Therefore, it is rejected under the same rationale above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A CHU JOY-DAVILA whose telephone number is (571)270-0692.  The examiner can normally be reached on Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai T An can be reached on (571)-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/JORGE A CHU JOY-DAVILA/Primary Examiner, Art Unit 2195